Citation Nr: 1647890	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO. 10-07 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for residuals of a left biceps tendon repair (left arm disability).

2. Entitlement to an initial compensable disability rating for hypertension. 

3. Entitlement to service connection for a back disorder. 

4. Entitlement to service connection for a right knee disorder. 

5. Entitlement to service connection for a left knee disorder. 

6. Entitlement to service connection for a mallet flexion deformity of the left hand fourth digit (left hand finger disorder).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to July 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Any future review of the case should also consider the electronic record.  

The issues of entitlement to service connection for a back disorder, a right knee disorder, a left knee disorder, and a left hand finger disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's left arm disability has limited the left elbow range of motion in the non-dominant upper extremity and has included pain, slightly decreased muscle strength, and tenderness.

2. After affording the Veteran the benefit of the doubt, he has a history of diastolic pressure predominantly of 100 or more and his hypertension requires continuous medication to control the symptoms. 


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 10 percent for a left arm disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.56, 4.71, 4.73, Diagnostic Code (DC) 5305 (2015). 

2. The criteria for a 10 percent disability rating, but not higher, for hypertension have been met for the entire appellate period. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.104, DC 7101 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

The claims for a higher initial rating are downstream issues, which were initiated by a notice of disagreement (NOD). The Court of Appeals for Veterans Claims (Court) has held that once an NOD from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see 38 U.S.C.A. §§ 5104, 7105 (West 2014). Therefore, VA has no duty to provide additional VCAA notice for these claims.

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). In April 2016 and November 2016 statements, the Veteran asserted that the August 2015 VA examinations were inadequate because the examiner did not indicate that he reviewed the Veteran's service treatment records or his claims file. The November 2008 and August 2015 VA examiners performed in-person examinations and provided clear explanations in support of their opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). These VA examinations are adequate to decide the Veteran's claims. 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Ratings, in General

The Veteran contends that his left arm disability should be rated higher than the initially-assigned 10 percent disability rating and that his hypertension should be rated higher than the initially-assigned noncompensable disability rating. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1. Where the veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal. See Fenderson v. West, 12 Vet. App. 119 (1999). That is to say, the Board must consider whether there have been times since August 5, 2008 when his left arm and hypertension disabilities have been more severe than at others, and rate them accordingly.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Left Arm Disability

The appeal involves a disability of the musculoskeletal system. When evaluating musculoskeletal disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995). Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Instead, Mitchell held that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. See 38 C.F.R. §§ 4.40, 4.45. Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran's arm disability was rated as 10 percent disabling under 38 C.F.R. § 4.73, DC 5399-5307 for injuries to muscle group (MG) VII, effective from the grant of service connection on August 5, 2008. Hyphenated DCs are used when a rating under one code requires use of an additional DC to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2015). The use of the "99" series and a hyphenated DCs reflects that there is no specific DC applicable to the disability, and it must be rated by analogy. 38 C.F.R. § 4.20 (2015). 

After a February 2016 VA examiner provided an addendum medical opinion that indicated that the Veteran's disability affected MG V, rather than MG VII, the RO rated the Veteran's disability under DC 5399-5305, effective August 5, 2008. Assignment of a particular DC is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993) (noting that a choice of DC should be upheld if supported by explanation and evidence). 

MG V consists of the flexor muscles of the elbow: biceps, brachialis, and brachioradialis. The function of MG V is elbow supination with the long head of the biceps being a stabilizer of the shoulder joint. 

The Veteran is right-handed and his left arm disability therefor affects his non-dominant upper extremity. 

Under DC 5305, a 10 percent evaluation is assigned for a moderate disability of the non-dominant side. A 20 percent evaluation is assigned for a moderately severe disability of the non-dominant side. A 30 percent evaluation is assigned for a severe disability of the non-dominant side. 38 C.F.R. § 4.73, DC 5305.

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings. 38 C.F.R. § 4.56(d). The Court, citing Robertson v. Brown, 5 Vet. App. 70 (1993), held that 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling. Tropf v. Nicholson, 20 Vet. App. 317 (2006). 

A moderate disability of the muscles may result from through and through or deep penetrating wounds of relatively short track by a single bullet or small shell or shrapnel fragment. The absence of the explosive effect of a high velocity missile and of residuals of debridement or of prolonged infection also reflects moderate injury. The history of the disability should be considered, including service department records or other sufficient evidence of hospitalization in service for treatment of the wound. Consistent complaints on record from the first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, and an effect on the particular functions controlled by the injured muscles should be noted. Evidence of moderate disability includes entrance and (if present) exit scars which are linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue, signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or failure in comparative tests. 38 C.F.R. § 4.56(d).

A moderately severe disability of the muscles is characterized by evidence of a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intermuscular scarring. Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered. Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted. Evidence of unemployability due to an inability to keep up with work requirements may be considered. Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through important muscle groups. Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered. Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss. Id.

A severe disability of the muscles is characterized by evidence of through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or explosive effect of a high velocity missile, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and scarring. Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered. Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted. Evidence of unemployability due to an inability to keep up with work requirements may be considered. Id. 

Objective evidence of severe disability includes extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of a missile. Palpation shows moderate or extensive loss of deep fascia or of muscle substance, or soft or flabby muscles in wound area. Muscles do not swell and harden normally in contraction. Tests of strength or endurance compared with the sound side or of coordinated movements indicate severe impairment of function. If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. Id. 

During a November 2008 VA examination, the Veteran complained of aching pain, which was elicited by activity and cold weather, and was relieved by rest. The Veteran endorsed symptoms of loss of left arm strength, pain, and reduced range of motion; however, his symptoms did not include weakness, easy fatigability, impairment of coordination, or an inability to control movement. The examiner noted that the Veteran was treated with physical therapy, and that he had difficulty reaching for things and loss of strength when holding items. The Veteran asserted that he could not keep up with his normal work requirements because he had to take breaks to rest his arm and he could not perform strenuous work or heavy lifting. 

While the VA examiner noted that the Veteran's disability affected MG VII, which involves the flexion of the wrist and fingers, the examiner performed a physical examination of the Veteran's shoulder and elbow joints, including an x-ray of the left elbow. The examiner specifically noted that the muscles involved were the biceps brachii. Thus, although the examiner listed MG VII as the affected muscles, the examiner's evaluation clearly shows that he evaluated the Veteran's MG V symptoms. 

Upon physical examination, the palpation of the muscle showed impairment of the muscle tone, but did not reveal a loss of deep fascia, loss of muscle substance, or a wound. The Veteran's symptoms also did not include lowered endurance, muscle herniation, or impaired coordination. Muscle strength testing showed 4/5 results, and the examiner noted that the muscle injury caused some loss of lifting or flexion strength in the left arm. The examiner also noted that the Veteran's injury included damage to the biceps tendon, but that it did not involve any bone, joint, or nerve damage. 

Range of motion testing of the shoulders showed flexion and abduction of 180 degrees, and external and internal rotation of 90 degrees. The right and left shoulder joints were not further limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use. Range of motion of the left elbow showed flexion of 140 degrees, extension of zero degrees, supination of 80 degrees, and pronation of 70 degrees. Pain was noted at the end of each range of motion, except that the Veteran did not experience pain in extension. The examiner noted that the Veteran's left elbow joint was additionally limited by pain and weakness after repetitive use, and that weakness had a major functional impact on the joint. However, the Veteran's joint function was not further limited by fatigue, lack of endurance and incoordination, or additional limitation in range of motion. The VA examiner concluded that the Veteran had subjective symptoms of pain and objective symptoms of tenderness with a slight loss of muscle strength (4/5). 

In an August 2009 NOD, the Veteran asserted that the injury to his left arm caused the biceps tendon to sever. He indicated that he did not have full range of motion in the arm, and that he experienced chronic pain and stiffness while working on his computer for any length of time during his job. He also alleged that he used Motrin to ease the throbbing pain and tendonitis in his left arm. He stated that he had limited strength and power in the left arm, and that this arm was deformed compared to the right arm. He made very similar contentions in his February 2010 substantive appeal (VA Form 9). 

During an August 2015 VA examination, the Veteran asserted that he could not perform certain movements with his left arm. The examiner confirmed that the Veteran's disability affected MG V on the left side. However, the examiner noted that the Veteran did not have any muscle herniation or a scar associated with the disability. The examiner also noted that the Veteran's muscle injury did not affect his muscle substance or function, to include loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. Muscle strength testing showed normal (5/5) strength. The examiner noted that the Veteran did not have muscle atrophy and that he was not required to use assistive devices as a normal mode of locomotion. 

The examiner concluded that the Veteran's left arm disability impacted his ability to work by making it difficult to lift objects with his left shoulder. In a VA examination for the Veteran's hypertension claim, this examiner noted that the Veteran had a full range of motion for the right elbow but that the range of motion in his left elbow was limited by 20 degrees. 

For the entire period on appeal, the Veteran's left arm disability has limited the left elbow range of motion in the non-dominant upper extremity and has included pain, slightly decreased muscle strength, and tenderness. Specifically, the Veteran has endorsed pain, limited strength, stiffness, and limited range of motion in the August 2009 and February 2010 statements, as well as during the November 2008 and August 2015 VA examinations. Moreover, the November 2008 VA examiner noted some decreased range of motion in the left arm and muscle strength testing of 4/5. Similarly, the August 2015 VA examiner noted that the Veteran's range of motion was decreased by 20 degrees in the left arm but that his muscle strength was normal. These symptoms approximate a disability picture manifested as a moderate disability of the MG V and warrant a 10 percent disability rating. See 38 C.F.R. § 4.73, DC 5305. 

Overall, the claims file does not include any medical or lay evidence showing moderately severe or severe symptoms as there is no evidence of a wound with debridement or with prolonged infection, sloughing with soft parts, or intermuscular scarring. Although the Veteran has indicated that this disability impairs his ability to work because he has to take breaks to rest his arm and his arm becomes sore and stiff after working on his computer at his job, there is no indication that this disability has caused him to be unemployable. Additionally, the VA examiners noted that the Veteran did not have loss of deep fascia, and they did not indicate that he had moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side. 

The Board has considered whether this disability resulted in a level of functional loss greater than that already contemplated by the assigned disability rating. DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45. Lay statements and VA treatment records, including the November 2008 VA examination report, reflect the Veteran's reports of loss of strength, pain, and reduced range of motion and the examiner's finding of impairment of muscle tone after palpation. 

While this examiner determined that the Veteran's left elbow joint was additionally limited by pain and weakness after repetitive use, the examiner noted that the joint function was not further limited by fatigue, lack of endurance and incoordination, or additional limitation in range of motion. The Board has considered the Veteran's reported symptoms, including that he has stiffness, pain, a deformity, and loss of strength, as well as the clinical findings indicating no additional loss of motion after repetitive testing. Based on this evidence, the Board finds the evidence does not reflect functional loss for purposes of 38 C.F.R. §§ 4.40 and 4.45 that is not already contemplated by the assigned disability rating.

The Board has also considered the Veteran's competent lay statements describing his symptoms and their effects on his daily life. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). In this respect, the Board has based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's statements, and the Veteran's lay assertions. This evidence includes the information necessary and sufficient to rate the Veteran's disability under the rating criteria. 

Accordingly, the evidence does not show that an initial disability rating in excess of 10 percent for a left arm disability is warranted during the appellate period. 38 C.F.R. § 4.73, DC 5399-5305. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied. See38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Hypertension

The Veteran asserts that his high blood pressure symptoms should be rated higher than the current noncompensable disability rating. 

The Veteran's hypertension has been evaluated under DC 7101 since August 5, 2008, which was the date that service connection was granted for this disability. DC 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension). Hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling. Hypertensive vascular disease with diastolic pressure predominantly 110 or more; or, systolic pressure predominantly 200 or more, is rated 20 percent disabling. Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling. Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling. 38 C.F.R. § 4.104, DC 7101. 

Note (1) provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. Id. at Note (1). 

The Veteran described symptoms of chronic headaches and stress due to his hypertension during the November 2008 VA examination. The examiner noted that the Veteran treated this disease with diet and exercise. The Veteran's blood pressure readings showed 132 systolic and 86 diastolic, 132 systolic and 84 diastolic, and 134 systolic and 86 diastolic. The Veteran was scheduled to return for additional blood pressure readings on two separate days, but he failed to report for the scheduled examinations. The examiner diagnosed his symptoms as hypertension, which was controlled by medication. However, in a subsequent November 2008 addendum medical opinion, a VA examiner noted that the Veteran's blood pressure was controlled by diet and exercise alone and that he had a history of hypertension. 

In his August 2009 NOD, the Veteran alleged that his blood pressure readings have been as high as 154 systolic and 82 diastolic and as low as 136 systolic and 90 diastolic. Furthermore, he contended that he experienced headaches seven out of ten days due to his high blood pressure. He made very similar contentions in his February 2010 VA Form 9. 

In November 2010, the Veteran's blood pressure readings were 149 systolic and 109 diastolic, and he complained of headaches. The doctor noted that the Veteran did not use medication to control his symptoms in the past; thus, the doctor prescribed daily Maxzide medication. Furthermore, the doctor indicated that the Veteran's headaches were due to his sleep and depression symptoms. 

In a July 2013 VA primary care note, the Veteran's blood pressure readings were 131 systolic and 90 diastolic. The doctor noted that the Veteran's blood pressure was not at the goal and that the Veteran was compliant with his medication regiment. Similarly, the Veteran's blood pressure were noted as 140 systolic and 85 diastolic and 141 systolic and 87 diastolic in an August 2013 VA nursing note. The nurse noted that the Veteran was using daily Losartan medication to control his symptoms. 

In June 2015, the Veteran complained of headaches and he indicated that he was not taking his blood pressure medication. The nurse noted that the Veteran last refilled his prescription medication in March 2014 and June 2014. His blood pressure readings were 154 systolic and 86 diastolic and 155 systolic and 85 diastolic, and the nurse instructed the Veteran to take medication for his symptoms. In a July 2015 VA nurse general progress note, the Veteran's blood pressure was 105 systolic and 70 diastolic after he was taking medication for two weeks. 

Additional VA treatment records show that his blood pressure readings were 140 systolic and 87 diastolic, 140 systolic and 87 diastolic, and 137 systolic and 85 diastolic in December 2010. His blood pressure was 158 systolic and 99 diastolic in September 2011, 154 systolic and 97 diastolic in January 2013, 130 systolic and 77 diastolic in September 2014, 123 systolic and 72 diastolic in April 2015, 105 systolic and 70 diastolic in September 2015, and 123 systolic and 78 diastolic in October 2015. 

During the August 2015 VA examination, the Veteran was noted to be continuously taking Hydrochlorothiazide to control his symptoms and the examiner noted that the Veteran has a history of a diastolic blood pressure elevation to predominantly 100 or more. The examiner noted that the Veteran's hypertension did not impact his ability to work. The Veteran's blood pressure readings during the examination were 138 systolic and 80 diastolic, 136 systolic and 82 diastolic, 134 systolic and 80 diastolic. In April 2016 and November 2016 statements, the Veteran asserted that this examination was not adequate because the examiner took the blood pressure readings on the same day, as opposed to two or more times on at least three different days. However, as the Veteran's current diagnosis of hypertension is not in question, the August 2015 VA examination report is adequate to rate the Veteran's symptoms. 

After affording the Veteran the benefit of the doubt, he has a history of diastolic pressure predominantly of 100 or more and his hypertension requires continuous medication to control the symptoms. Since service connection became effective, the Veteran's hypertension has, generally, been controlled on medication. He was prescribed Maxzide, Losartan, and Hydrochlorothiazide during the appellate period. The effect of that medication is contemplated by 38 C.F.R. § 4.104, DC 7101. See Jones v. Shinseki, 26 Vet. App. 56 (2012). Furthermore, the record shows that the Veteran's diastolic blood pressure was 109 in November 2010 and the August 2015 examiner noted that the Veteran has had a history of diastolic pressure predominantly of 100 or more. Thus, the Veteran's symptoms warrant a disability rating of 10 percent for the entire appellate period. 

However, a rating in excess of 10 percent is not warranted because the Veteran's diastolic pressure was not predominantly 110 or more, and his systolic pressure was not predominantly 200 or more at any time since August 5, 2008. All of the medical evidence indicates that his systolic pressure was 158 and diastolic pressure was 109, at worst, during the appellate period. 

Accordingly, the benefit-of-the-doubt rule applies and the Veteran's hypertension warrants a disability rating of 10 percent, but not higher, since August 5, 2008. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Extraschedular Considerations

The Board has considered whether the evaluation of the Veteran's left arm and hypertension disabilities, separately and together, should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's disabilities and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The Veteran's left arm disability mainly resulted in limited range of motion, pain, tenderness, and decreased muscle strength. Additionally, the Veteran's hypertension mainly resulted in a history of diastolic pressure predominantly of 100 or more, which required continuous use of medication to control. These symptoms are included in the rating criteria and have otherwise been compensated or accounted for by the assigned schedular ratings. See 38 C.F.R. §§ 4.73, 4.104, DCs 5399-5305,7101; see also Thun, 22 Vet. App. at 115. While the Veteran has complained of headaches as a result of his high blood pressure, a VA doctor noted in November 2010 that the Veteran's headaches were due to his sleep and depression symptoms. Furthermore, even assuming the headaches were related to the Veteran's hypertension, the evidence does not support a finding that these symptoms caused marked interference with employment or frequent periods of hospitalizations. Thus, referral for extraschedular consideration is not warranted.

The Veteran also has other service-connected disabilities. However, the record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria to rate the disabilities on appeal. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the additional service-connected disabilities in concluding that referral for consideration on an extraschedular basis is not warranted.

The Board has considered whether entitlement to any Special Monthly Compensation (SMC) benefits is warranted for the Veteran's disability picture; however, it determines that entitlements to any additional SMCs are not warranted for this case. 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2015); Akles v. Derwinski, 1 Vet. App. 118 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).

The Board has also considered whether to address the issue of a total disability rating based on individual unemployability (TDIU). See 38 C.F.R. §§ 3.340, 4.16 (2015); see also Rice v. Shinseki, 22 Vet. App. 447, 453 and 455 (2009). While the Veteran has asserted that his left arm disability impacted his ability to work because it caused stiffness, chronic pain, difficulty lifting items with the left shoulder, all of the evidence indicates that the Veteran was employed during the pendency of this appeal. Thus, the issue of entitlement to TDIU has not been raised pursuant to Rice.


ORDER

An initial disability rating in excess of 10 percent for a left arm disability is denied.

A disability rating of 10 percent, but not higher, for hypertension is granted. 


REMAND

The Board must remand the issues of entitlement to service connection for a back disorder, a right knee disorder, a left knee disorder, and a left hand finger disorder to schedule the Veteran for VA examinations. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate them with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. After completing the above actions, schedule the Veteran for a VA examination to determine the nature and etiology of any back, bilateral knee, and left hand finger disorders. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should provide opinions as to:

A. Whether the Veteran's current back disorder, if any is present, manifested in service, within one year of separation from service, or was otherwise caused by any in-service incident. 

B. Whether the Veteran's current left and/or right knee disorders, if any are present, manifested in service, within one year of separation from service, or were otherwise caused by any in-service incident. 

C. Whether the Veteran's current left hand finger disorder, including a mallet flexion deformity of the left hand fourth digit, if any is present, manifested in service, within one year of separation from service, or was otherwise caused by any in-service incident. 

THE EXAMINER MUST COMMENT AS TO WHAT SIGNIFIANCE, IF ANY, MAY BE ATTACHED TO THE LAY CONTENTIONS AND SERVICE TREATMENT RECORDS, AND PROVIDE A THOROUGH EXPLANATION FOR ALL OPINIONS RENDERED.

In rendering the above opinions, the examiner must review and discuss the record, including the lay statements. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*November 1981 pre-enlistment examination showing normal upper and lower extremities and spine. The Veteran indicated that he has not had symptoms of leg cramps, broken bones, bone or joint deformity, loss of finger or toe, recurrent back pain, or a "trick" or locked knee. The same lack of symptoms were noted in February 1985, November 1988, September 1990, September 1995, April 2001, and February 2002 examinations. 

*June 1984 service treatment record showing the Veteran's complaint of severe left knee pain after falling down. The medical professional assessed his symptoms as a torn tibial collateral ligament. 

*July 1984 orthopedic consultation record noting that the Veteran complained of left knee pain, which was exacerbated with running, long walking, and climbing. The assessment was left knee collateral ligament strain. 

*July 1984 service treatment record showing the Veteran's complaint of pain over the anterior cruciate ligament (ACL) and an assessment of an ACL sprain of the left knee. 

*November 1984 service treatment record showing that the Veteran jammed his left hand 4th digit playing football and the medical professional assessed his symptoms as a flexion deformity (mallet) finger.

*December 1984 service consultation record showing that the Veteran sustained an injury to the left finger distal interphalangeal joint during a basketball game in November 1984. An x-ray did not show a fracture and the finger was splinted for eight weeks. 

*February 1985 service treatment record showing that the Veteran's left hand fourth digit was in an extension splint for nine weeks. A physical evaluation showed that he had full extension in this finger, but that he lacked flexion, which was expected. He medical professional noted that the Veteran's range of motion should improve in three to four weeks and diagnosed him with mallet of the left ring finger. 

*August 1992 x-ray of the left hand showing that there was no fracture or dislocation following an injury to the fifth digit. 

*July 2004 service treatment record in which the Veteran complained of lower back pain for three days. The medical professional assessed his symptoms as musculoskeletal lower back pain. 

*June 2005 separation examination showing normal upper and lower extremities and spine; however, the Veteran indicated that he had knee trouble. The medical professional explained that the Veteran's knee trouble included occasional soreness that did not limit his activity. 

*October 2006 statement in which the Veteran alleged that his current bilateral knee and back pain resulted from being in the field as a Marine and from working on Navy ship decks, including going up and down ladders. He also asserted that the fifth digits on both hands have been dislocated and have a noticeable deformity from working on ships and being in the field as a Marine. 

*August 2009 NOD in which the Veteran alleged that his current back, bilateral knee, and left hand fourth digit disorders began in service and have gotten worse since separation from service. He made very similar contentions in his February 2010 VA Form 9. 

*October 2015 VA primary care note showing the Veteran complained of back aches that were worse in the morning but usually subsided once he walked.

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinions cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4. After undertaking any other appropriate development deemed necessary, readjudicate the claims of service connection for a back disorder, a right knee disorder, a left knee disorder, and a left hand finger disorder on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his attorney should be furnished with a supplemental statement of the case (SSOC). An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


